Citation Nr: 1315394	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  06-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and disorders other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1989 to April 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the St. Petersburg, Florida RO.

The Board remanded the case for further development in February 2013.  As discussed below, the development requested has been completed, and the case is now appropriate for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran had transient symptoms of adjustment disorder and depression in service, which resolved prior to separation. 

3.  Symptoms of adjustment disorder, depression, or any other Axis I psychiatric disability were not unremitting in service.

4.  Symptoms of an acquired psychiatric disorder other than PTSD have not been unremitting since service separation.

5.  The Veteran's currently diagnosed acquired psychiatric disorders other than PTSD, including depression, adjustment disorder, and bipolar disorder, are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include depression, adjustment disorder, and bipolar disorder, have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The claimed psychiatric conditions at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran avers that she has current psychiatric disabilities - including PTSD, bipolar disorder, and depression - that are related to active service.  Specifically, she avers that, during active service, she suffered physical abuse at the hands of her spouse, and that this caused her current psychiatric disorders. 

The Board will address PTSD separately from the other psychiatric disabilities, as the criteria for service connection for PTSD differ from the criteria for other psychiatric disabilities, as explained above.  

PTSD

The Veteran contends that she has PTSD as a result of events that occurred during active service.  She has identified her primary stressor as physical abuse at the hands of her spouse.  She has stated that he punched her in the face on multiple occasions and held a gun to her head, threatening to kill her.  As a result, she avers that she became depressed and suicidal.   

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD that complies with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.  The Veteran in this case has never been formally diagnosed with PTSD.  

The Veteran's service treatment records are negative for a diagnosis of PTSD.  Indeed, after conducting a complete psychiatric evaluation in February and March 1990, a psychologist did not diagnose any disorders on Axis I of the DSM-IV diagnosis chart.  Rather, the psychologist assessed a personality disorder not otherwise specified.  

Following separation from service, the Veteran was afforded a VA psychiatric examination in March 1994.  Again, the VA examiner did not render any diagnoses on Axis I of the DMS-IV diagnosis chart, but assessed a personality disorder.

In August 2004, a VA clinical psychologist conducted an initial psychiatric assessment.  The psychologist recorded the Veteran's claimed stressors, including her allegations spousal abuse, in her report.  However, the psychologist did not render a diagnosis of PTSD, but, rather, diagnosed adjustment disorder with mixed emotional features as well as personality disorder not otherwise specified.  

At a follow-up evaluation later that month, a VA psychiatrist assessed rule out depressive disorder not otherwise specified, rule out dysthymia with superimposed mild/moderate major depressive symptoms, rule out underlying personality disorder not otherwise specified, with predominance of dependent features.  

VA treatment records from 2005 indicate the Veteran was being followed by the psychiatry department and was taking medication for depression.  A June 2005 VA treatment note lists her diagnoses as chronic adjustment disorder, mixed, with underlying dysthymia with possible dependent/passive traits.  

PTSD screens from July 2007 and December 2008 PTSD screen were negative.  Despite this, in a March 2009 VA treatment note, a VA physician noted that the Veteran had symptoms of PTSD and was being treated by a private psychologist.  The doctor assessed "probable PTSD" along with depression and adjustment disorder.  

In October 2009, a VA psychologist conducted an interview of the Veteran, and concluded that, while a definitive diagnosis could not be made based on a brief screening interview, the Veteran reported symptoms consistent with individuals who suffer from mild levels of PTSD, as well as bipolar disorder and generalized anxiety disorder.  The psychologist listed PTSD, delayed onset, secondary to spousal abuse during active duty, among the Axis I diagnoses.  However, the psychologist did not explain how the Veteran met the DSM-IV criteria to justify the assignment of a PTSD diagnosis.  Later that month, an October 2009 VA treatment note also lists PTSD as a "working diagnosis", suggesting that PTSD was not an actual final diagnosis at that time.  That PTSD was not a final diagnosis is supported by the fact that, private treatment records from the Veteran's treating psychologist in 2009 only list a diagnosis of depression, and not a diagnosis of PTSD.

In February 2010, the same VA physician who assessed "probable PTSD" in March 2009 listed PTSD among many diagnoses, including non-psychiatric diagnoses, as well as generalized anxiety disorder, bipolar depressed severe without psychosis, depression, and borderline personality disorder.  However, a March 2010 VA psychiatry treatment note lists a diagnosis of bipolar affective disorder, depression, attention deficit disorder, and borderline personality disorder.  These diagnoses continue through current VA treatment records.  

The Veteran was afforded a VA psychiatric examination in June 2010.  The VA examiner recorded the Veteran's history of stressors, including her allegations of spousal abuse, but concluded that she did not meet the DSM-IV stressor criteria or the DSM-IV criteria for a diagnosis of PTSD.  

The Veteran was afforded another VA examination in August 2010.  The VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD using the Clinician Administered PTSD Scale (CAPS) and the Structured Clinical Interview for the DSM-IV Axis I Disorders (SCID).  The VA examiner further noted that although the Veteran appeared to meet the requirements for Criteria A and D, she did not endorse any re-experiencing symptoms from Criterion B or avoidance or numbing symptoms from Criterion C.  Therefore, she did not meet the criteria for a diagnosis of PTSD.  The VA examiner did assess depressive disorder not otherwise specific and alcohol abuse on Axis I.  

In addition, a PTSD screen was negative in June 2010, and the VA clinician noted that he reviewed the results of the PTSD screen and personally evaluated the Veteran including inquiry about feelings of hopelessness, suicidal thoughts, suicide plan, and prior suicide attempts.  Based on the evaluation, the VA clinician concluded that there was no PTSD diagnosis.  A PTSD screen was also negative in August 2011.  

The Board acknowledges that PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, here when one doctor has found that a diagnosis of PTSD is warranted and several other doctors have found that it is not, the Board must assess the weight and probative value to be afforded to each piece of evidence.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's psychiatric symptomatology has warranted a diagnosis of PTSD at any time during the course of her appeal.  Although a VA psychologist assessed PTSD on Axis I in October 2009, she noted that a definitive diagnosis of PTSD could not be made at that time based on a brief screening interview.  Moreover, no other formal Axis I diagnosis of PTSD has been made by any clinician other than in October 2009, and again, that medical professional did not explain how the Veteran's symptoms aligned with the DSM-IV definition of PTSD.  This is particularly relevant in that subsequent VA medical opinions in June and August 2010  specifically explained why the Veteran's symptomatology did not meet the DSM-IV criteria for a diagnosis of PTSD.  Moreover, the more recent examinations were ordered in part to clarify what the appropriate psychiatric diagnosis was.  See Cohen, at 140.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101   (1992).  Here, multiple psychiatric diagnoses are of record, and each was provided by a medical professional who was presumably qualified by training and experience to render the opinion.  As such, each of these records is found to be competent and credible and each therefore constitutes probative evidence.  However, it is the role of the Board as fact finder to determine what evidence is the most probative. 

As explained, the more recent medical opinions have included exacting detail as to why the Veteran did not meet the DSM-IV criteria.  Given that the only records which list PTSD as one of the Veteran's Axis-I psychiatric disorders fail to actually explain why she warrants such a diagnosis, those records are found to be less probative and therefore entitled to reduced weight.  What this means is that the Board does not believe that the Veteran's psychiatric symptomatology has warranted a diagnosis of PTSD at any time during the course of her appeal.  In reaching this conclusion, the Board acknowledges the fact that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As explained above, the weight of evidence suggests that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of her appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD the course of the Veteran's appeal.

Accordingly, in light of the lack of a diagnosis of PTSD, the claim for PTSD must be denied.  See Brammer, 3 Vet. App. at 225.  

The Board has considered the Veteran's statements regarding her symptoms, and acknowledges that the Veteran is competent to give evidence about what she experienced; for example, the Veteran is competent to discuss her depression, anxiety, and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although the Veteran's depression, anxiety, and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such requires medical training and expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Essentially, to make such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus the Veteran's statements to the effect that she has a diagnosis of PTSD do not constitute competent evidence.   

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a current diagnosis of PTSD, the Board finds that the evidence weighs against the Veteran's claim of service connection for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bipolar Disorder, Depression, and/or
Other Psychiatric Disorders Other than PTSD

Next, the Veteran contends that her psychiatric disorders other than PTSD, including bipolar disorder and depression, were misdiagnosed as a personality disorder and began during active service, or, in the alternative, that the bipolar disorder and depression were superimposed upon her personality disorder.

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that while the Veteran did have symptoms of depression and adjustment disorder during service, the symptoms were not unremitting in service, and thus did not mark the onset of an acquired psychiatric disability. 

The Veteran's September 1988 enlistment examination report shows a normal psychiatric evaluation, and she did not report any psychiatric symptoms at the time of her enlistment.  Indeed, she checked "no" next to "depression or excessive worry" and "nervous trouble of any sort" on her Report of Medical History, completed as part of the enlistment examination.  In May 1989, she sought treatment for feelings of stress and discouragement associated with physical injuries.  She was diagnosed with adjustment disorder with depressed mood.  However, a month later, in June 1989, a psychologist administered the Minnesota Multiphasic Personality Inventory (MMPI) and noted that the adjustment disorder with depressed mood had resolved.  However, he diagnosed an antisocial personality.

In November 1989, the Veteran was admitted to the hospital for symptoms of depression, including weight loss, inability to maintain sleep, and decreased appetite.  Multiple stressors were noted, including problems with her command over light duty, her husband being involved in a car accident, and her mother being diagnosed with cancer.  Although she was admitted with a diagnosis of "rule out major depression," she was discharged with a diagnosis of personality disorder not otherwise specified with dependent and avoidant traits.  What is important here is not the admitting diagnosis, which is based on limited information, but rather the discharge diagnosis which is base on more extensive observation and analysis. 

As noted above, the Veteran underwent a psychological evaluation in February and March 1990.  The examining psychologist did not make any diagnoses on Axis I of the DSM-IV diagnosis chart, but diagnosed personality disorder not otherwise specified with avoidant and dependent features manifested by feeling easily hurt by criticism, avoidance of activities that involve significant interpersonal contact, reticence in social situations, fear of being embarrassed, inability to make every day decisions without advice or reassurance from others, a feeling of helplessness when close relationships end, and preoccupation with fears of being abandoned.  The Veteran was administratively separated from active service as unsuitable due to her personality disorder in April 1990. 

Unfortunately, congenital or developmental defects, such as personality disorders, are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.   Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

The Board acknowledges the Veteran's argument that she did not have a history of psychiatric treatment prior to service, as demonstrated by her negative enlistment examination report, and that, therefore, the presumption of soundness should apply to her claim.  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption of soundness found in 38 U.S.C.A. § 1111 does not apply to disorders, such as congenital defects, which are expressly excluded from qualification for service connection by 38 C.F.R. § 3.03(c).  See Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012).

Since the presumption of soundness does not apply to the Veteran's personality disorder, it must be shown that a psychiatric disability (e.g., depression or bipolar disorder) was superimposed upon the personality disorder during service in order for service connection to be warranted.  For the reasons discussed below, the Board finds that a psychiatric disability other than PTSD was not superimposed upon the Veteran's congenital personality disorder, nor did an acquired psychiatric disorder have its onset during active service.    

As described, the service treatment records demonstrate the presence of transient symptoms of adjustment disorder and depression, but no chronic psychiatric disorder appears to have ever been diagnosed while the Veteran was in service.  Indeed, in June 1989, after administering a full mental health evaluation, including the MMPI, a psychologist specifically found that the Veteran's adjustment disorder with depressed mood had resolved.  Further, in March 1990, a psychiatrist concluded that the Veteran did not meet the criteria for any Axis I diagnoses.  The Board takes this to be a strong indication that the Veteran's complaints of depression in service were not in fact evidence of the onset of an acquired psychiatric disability in service, whether superimposed upon the personality disorder or not.

In sum, the evidence of record does not show that a chronic psychiatric condition was diagnosed during service (other than a personality disorder), and thus, an acquired psychiatric disability did not manifest in service, nor was it superimposed upon the personality disorder during service.

Next, having reviewed the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's current psychiatric diagnoses other than PTSD are related to active service.  Symptoms of a psychiatric disorder have not been unremitting since service separation in April 1990.  Following service separation in April 1990, the evidence of record shows no mention of psychiatric symptoms until December 1993, when the Veteran filed an initial claim of entitlement to service connection for depression and personality disorder.  However, a March 1994 VA examiner found no evidence of an Axis I diagnosis.  The next chronological documentation of treatment or diagnosis of a psychiatric disorder is from August 2004, when the Veteran was diagnosed with adjustment disorder.  Thus, there is no showing of any findings, diagnosis, or treatment of an acquired psychiatric disorder for fourteen years after service separation, which tends to weigh against a finding of unremitting symptoms of an acquired psychiatric disorder after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that symptoms of an acquired psychiatric disorder were not continuous since service includes the March 1994 VA examination that is negative for an Axis I diagnosis, and VA treatment records from 2001 to 2004 which are negative for treatment of psychiatric symptoms, including a negative October 2001 depression screening.  

While the Veteran is competent to report the onset of her psychiatric symptoms, her more recent assertions made in the context of the current disability claim of unremitting psychiatric symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertion of unremitting psychiatric symptoms after service is not accurate because it is outweighed by other evidence of record that includes the more contemporaneous service separation examination report which is negative for any psychiatric findings, symptoms, or diagnoses except for personality disorder, the March 1994 VA examination report which did not find any Axis I diagnosis was warranted, and VA treatment records from 2001 to 2004 which do not show treatment for any psychiatric symptoms.  As such, the Board does not find that the evidence sufficiently supports unremitting psychiatric symptomatology since service, so as to warrant a finding of a nexus between the current psychiatric disorders and active service. 

Moreover, the Board finds that no competent medical opinions are of records which support a relationship between the current psychiatric disorders and active service.

Here, the Veteran was afforded a VA examination in June 2010.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and psychiatric evaluation of the Veteran.  The examiner assessed mood disorder not otherwise specified on Axis I, but was unable to provide an opinion was to whether the Axis I diagnosis was related to service.

The Veteran was afforded another VA examination with a different examiner in August 2010.  The VA examiner assessed depressive disorder not otherwise specified and alcohol abuse on Axis I, but, again, was unable to provide an opinion as to whether those disorders were related to active service.  

Most recently, a VA opinion was obtained in March 2013 from the same examiner who conducted the June 2010 VA examination to review newly received records and assess whether the Veteran's current acquired psychiatric disabilities were related to her military service.  The 2013 VA opinion states that the Veteran's acquired psychiatric disorders (depressive disorder not otherwise specified and alcohol abuse) are not caused by or a result of a condition diagnosed in service on Axis I.  The VA examiner stated there was no objective evidence to support such a relationship, noting that the in-service diagnosis of adjustment disorder was found to be resolved with 1989, and that her final diagnosis was personality disorder.  The examiner explained that personality disorders are collections of traits that have become so rigid that they work to an individual's disadvantage to the point that they impair functioning or cause distress.  The VA examiner further reasoned that neither the current depressive disorder nor alcohol abuse was diagnosed during service as conditions that lingered until discharge.  Addressing the Veteran's various Axis I diagnoses, the examiner stated that the discrepancy in clinical diagnoses over the years may be due to the fact that affective dysregulation is common in personality disordered individuals and emotional distress can be due to Axis II traits and features and maladaptive coping.  Moreover, the VA examiner noted that the Veteran denied any symptoms of a psychiatric disorder at the March 1994 VA examination, just four years after service separation.  No Axis I diagnoses were given at that time; rather, the 1994 VA examiner diagnosed a personality disorder.  This, according to the 2013 VA examiner, demonstrates that the Veteran has no acquired psychiatric disorder that had its onset in service and was maintained soon after service and especially not to the present time.    

The 2013 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran in 2010, and fully articulated the opinion.  

Moreover, there have been no physicians who have related the Veteran's current acquired psychiatric disorders to her active service.  Thus, the probative nexus opinions on file weigh against a finding of direct service connection for acquired psychiatric disability other than PTSD.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disorders, variously diagnosed as bipolar disorder, depression, and adjustment disorder, and her military service, including no credible evidence of unremitting symptoms of a psychiatric disorder during active service, unremitting symptomatology of a psychiatric disorder following service separation, or competent medical evidence establishing a link between the currently diagnosed acquired psychiatric disabilities and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an acquired psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service chronic psychiatric disability symptoms and post-service psychiatric disability symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely January 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including claims for PTSD, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter included a PTSD stressor questionnaire.  In addition, a March 2006 letter described how VA determines disability ratings and effective dates, and a March 2009 letter provided the Veteran with examples of evidence that could be used to support the occurrence of her claimed personal assault.  The Board finds that any untimeliness in the notice provided to the Veteran is nonprejudicial, as the Veteran has had ample opportunities subsequent to issuance of proper notice to submit additional evidence, and has demonstrated understanding of the elements of her claim through her statements.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA opinions, the Veteran's statements, and the vocational rehabilitation records requested by the Board in its February 2013 remand.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.   

VA opinions were obtained in June 2010, August 2010, and March 2013 with regard to the questions of whether the Veteran had a diagnosis of PTSD that was related to active service and whether she had any other psychiatric disabilities that were related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010, August 2010, and March 2013 VA opinions obtained in this case are adequate as to the questions of whether the Veteran has either PTSD or another psychiatric disability that is related to active service.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file and examination and interview of the Veteran.  The VA opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Board also finds that the March 2013 VA opinion satisfies the Board's February 2013 remand directives.  

The Board acknowledges the argument of the Veteran's representative that an independent medical opinion is necessary to determine whether the Veteran's personality disorder has been misdiagnosed or whether an acquired psychiatric disorder has been superimposed upon the personality disorder.  However, the Board finds that the examinations and opinions already of record, as well as the other medical evidence of record, are adequate to address those questions, and that no further opinions are necessary.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder other than PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


